Case 19-22237-CMB   Doc 65   Filed 08/20/19 Entered 08/21/19 09:29:24   Desc Main
                             Document     Page 1 of 4
Case 19-22237-CMB   Doc 65   Filed 08/20/19 Entered 08/21/19 09:29:24   Desc Main
                             Document     Page 2 of 4
Case 19-22237-CMB   Doc 65   Filed 08/20/19 Entered 08/21/19 09:29:24   Desc Main
                             Document     Page 3 of 4
Case 19-22237-CMB   Doc 65   Filed 08/20/19 Entered 08/21/19 09:29:24   Desc Main
                             Document     Page 4 of 4
